               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

SHEVARIS DEJUAN HAWKINS,                 )
                                         )
       Petitioner,                       )
                                         )
vs.                                      )   CRIMINAL NO. 14-00021-CG-B
                                         )   CIVIL ACTION NO. 16-307-CG-B
UNITED STATES OF AMERICA,                )
                                         )
       Respondent.                       )

                                  JUDGMENT

      In accordance with the order entered on this date, it is hereby ORDERED,

ADJUDGED, and DECREED that Petitioner’s Motion to Vacate, Set Aside, or

Correct Sentence under 28 U.S.C. § 2255 is DENIED and that a certificate of

appealability is DENIED.

      DONE and ORDERED this 28th day of January, 2019.

                               /s/ Callie V. S. Granade
                               SENIOR UNITED STATES DISTRICT JUDGE
